Citation Nr: 0713557	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-21 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to VA death pension benefits.

3.  Entitlement to burial benefits.

4.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, L.P.F., M.C.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had service with the New Philippine Scouts from 
September 3, 1946, to May 23, 1949.  He died in August 2003.  
The claimant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).  In a September 2005 
decision letter, the RO also denied entitlement to burial 
benefits.  

The appellant testified before the undersigned Veterans Law 
Judge at video conference hearing in March 2007.  A 
transcript of that hearing is in the claims folder.


FINDINGS OF FACT

1.  The veteran died in August 2003 at the age of 77 due to 
cardiopulmonary arrest due to pneumonia, pleural effusion and 
pulmonary tuberculosis (PTB) and anemia.  

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  The record contains no competent medical evidence 
indicating the veteran's death was related to his active 
service.

4.  A claim for accrued benefits was filed within one year of 
the veteran's death, but the veteran was not entitled to 
benefits which were unpaid, and did not have a claim pending 
at the time of his death for which benefits could be paid.  

5.  Service department records show the veteran enlisted in 
the New Philippine Scouts after October 6, 1945.  


CONCLUSIONS OF LAW

1.  The veteran's death was not related to an injury or 
disease incurred in or aggravated by active military service, 
nor may the cause of his death be presumed to be service-
connected.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 3.312 
(2006).

2.  The legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).

3.  The legal criteria for establishing entitlement to burial 
benefits are not met.  38 C.F.R. § 3.1600 (2006).

4.  There is no legal authority for entitlement to VA 
nonservice-connected pension benefits for the appellant.  38 
U.S.C.A. §§ 101(2), 107, 1521, 5107(a), 5107A (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2006); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to nonservice-
connected pension benefits, burial benefits, accrued benefits 
and service connection for the cause of the veteran's death.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in June 2004 and September 2005.  Those letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing her claim, 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claim, and requested that 
she send in any evidence in her possession that would support 
her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case." ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters 
discussed above, the statements of the case, and the 
supplemental statement of the case provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to in-service medical records, the Board 
recognizes that there are no service medical records.  
Nonetheless, in a May 2004 contact, VA was informed that the 
veteran's records may have been destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board has reviewed this claim 
with that heightened duty in mind.  

Service Connection for Cause of Death

The appellant-widow seeks service connection for the cause of 
the veteran's death.  She contends that illnesses suffered 
while he was in service ultimately caused his death.  
However, the appellant has not submitted any competent 
medical evidence supporting this conclusion, a necessary 
element of such a claim.  Therefore, although the appellant's 
arguments have been considered, for the following reasons, 
based on a lack of medical support for this claim, the Board 
denies the appeal.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2006).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection for certain chronic diseases, 
including certain cardiac diseases, may be established based 
on a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  This presumption also 
applies to active tuberculosis manifested to a degree of 10 
percent or more within three years from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309 (2006).

At the time of the veteran's death, service connection was 
not in effect for any disability.  His original civil 
registrar death certificate shows he died in August 2003 at 
the age of 77; due to pneumonia.  A later, more detailed 
death certificate with a medical report from Lorma Medical 
Center, where the veteran died, shows he died due to 
cardiopulmonary arrest due to pneumonia, pleural effusion and 
pulmonary tuberculosis (PTB) and anemia.  Treatment dates 
from 2003.  The appellant urges that the veteran was treated 
for PTB in 1949 or 1950, but she has not been able to find 
medical records supporting her contention.  

The veteran's WD AGO, Honorable Discharge Certificate, shows 
he had no wounds received in action.  

As noted, the case of death is listed as cardiopulmonary 
arrest due to pneumonia, pleural effusion and pulmonary 
tuberculosis (PTB) and anemia.  No physician has reported 
that the veteran was treated for these conditions prior to 
2003.  In fact, the clinical abstract from the veteran's 
attending doctors at Lorma Medical Center indicate that the 
veteran was a diagnosed case of PTB with six months of 
treatment  who had been well up until a few hours prior to 
admission in August 2003.  No doctor has urged that the 
conditions that caused the veteran's death were in any way 
related to his service.  These conditions were not noted 
until many years after service.  The claimant has failed to 
submit documentation of any treatment of the veteran in 
closer proximity in time to service despite requests from the 
RO to do so.  In fact, during her March 2007 videoconference 
with the undersigned, the appellant stated that the veteran 
never sought medical treatment until a year prior to his 
death (see transcript, page 4). 

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2006).  The service medical 
records are unavailable, and there are no records from the 
time of his discharge in 1949 for many years later that show 
of any complaints related to the causes of death.  His 
discharge certificate lists no relevant disease or injury.  
Post-service private treatment records showing treatment 
contemporaneous with his death are the first medical records 
documenting any of these problems.  This indicates that 
conditions set in later in life rather than in service.

There is no evidence that the conditions causing the 
veteran's death were in proximity to service or were related 
to any in-service disease or injury.  No medical records of 
treatment could be produced to that effect.  No examiner has 
opined that there is a relationship between the conditions 
that caused death and the veteran's service.

Inasmuch as the appellant urges in written statements that 
the veteran's death was due his service, neither she nor any 
other of the laymen are qualified to express an opinion 
regarding any medical causation of the veteran's conditions 
which led to the his death.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, and the lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

Nor may service connection be granted on a presumptive basis.  
Under Section 1101, certain disorders may warrant service 
connection if manifest to a compensable degree within the 
aforementioned presumptive periods following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  In this case, the 
first objective evidence of PTB and heart disease was years 
after service.

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Pension and Burial Benefits

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41 (redesignated from 38 C.F.R. § 
3.9 in 66 Fed. Reg. 66,763-66,767 (Dec. 27, 2001)).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (2002); 38 C.F.R. § 3.1600 (2006).  Burial 
allowance is not payable to Philippine Scouts enlisted on or 
after October 6, 1945, under section 14, Pub. L. 190, 79th 
Congress.  38 C.F.R. § 3.1600(e)(4) (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203.

The service department has determined that the appellant had 
service from September 3, 1946, to May 23, 1949, as a New 
Philippine Scout.  The appellant does not offer any 
information to dispute the factual determination of service 
made by the service department.  Further, the Board has no 
reason to question the service department certification and 
it appears that the certification contains needed information 
as to length, time, and character of service, and is genuine 
and the information contained in it is accurate.

However, service in the New Philippine Scouts does not 
constitute active military, naval or air service qualifying 
for VA nonservice-connected pension benefits.  38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.  Moreover, burial benefits are not 
allowable for such service.  

Thus, because the appellant's spouse had service as set forth 
above, the law precludes basic eligibility for nonservice-
connected pension and burial benefits based on the period and 
nature of his service.  Accordingly, this claim is denied as 
a matter of law.  

Accrued Benefits

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Application for accrued benefits must be filed within 1 year 
after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

As noted above, the veteran died in August 2003.  The 
appellant's claim, VA form 21-534, was received in October 
2003.  The veteran had applied for service connection for 
arthritis and a heart ailment in April 2003, and that claim 
was denied in April 2003 as the VA could not verify his 
service.  The veteran did not appeal this decision.  Thus, 
the veteran did not have a pending claim with VA when he 
died.  Therefore, the threshold legal criteria for 
establishing entitlement to accrued benefits are not met, and 
the appeal must be denied because of the absence of legal 
merit.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to VA death pension benefits is denied.

Entitlement to burial benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


